Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3356 Page 1 of 30




                  Exhibir L0
       t


                            Exhibit 10 Page 263
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3357 Page 2 of 30




              I       LI
                      REPORTING + TRIAL SERVICES




                         Transcript of the TestimonY of :
                                  Aaron Bagley
                                           K.J.P.

                                             V


                                   County of San Diego

                                    November     17   ,2016
   e


                                          Volume      I




                                             LITIVATE REPCIRTING       * TRIAL SERVICES
                                                          P:877.771.3312 I F: 877.561-5538
                                                                          www.litivate.com




                            Exhibit 10 Page 264
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3358 Page 3 of 30




           Aaron Bagley                                                    November 17,201a

       1      equipment we'd bring
       2      BY MR. MCBRIDE:
       3               o.     And    there would be a set of that on both the
       4      ambulance and         the engine?
       5               A.     Yes.
       6               a.     Do you recalJ- on this incident whether you
       7      grabbed equipment for              one set of equipment,          \JI   did
       I      you bring equipment from both the ambufance and the
       9      engine   ?

      10               A.I don't recal- l- .
      11            O. Okay. So do you walk up as a group, the
      L2      five of you, or what. happens after you guys parked and
      13      grabbed your gear?
      L4            A    Yeah. We woul-d     we would    we al-l walked
      15      up. And I can't remember about the ambulance, if they
      I6      came up exactly with us or a littl-e behind us. But I
      L1       do recal-I that I was the first            person to walk uP on
      1B       scene wit.h my crew.
      L9                  O   AII right.      So what did you see when you
      20       arrived at the house?
      2I              A. We walked up the driveway. Two deputies
      22       were sitting up against the fence, kind of like in the
      23       f ront of the house. One deput.y was    had blood
      24       coverj_ng his face and on his uniform, couldn't real-ly
      25       see exactly where the injury was from but      and the

                                                                                        Page 33
                 LITIVATE REPORTING + TRIAL SERVICES I e77f,71.331 2 | unruw.litivate.com

                                Exhibit 10 Page 265
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3359 Page 4 of 30




            Aaron Bagley                                                   November 17,2016

       1       other deputy had some swelling to her face. And                      so

       2       that I s what. we saw.
       3               o. All right. Did you find your patient,                         t.he

       4       individual     who     had been Tased?
       5                      MR.     DEAN: Assumes facts that he was the
       6       patient.
       '7                     Go    ahead
       o
       o                      THE     WTTNESS: No.      He wAS   NOT         he   was

       9       initially     not visible       when we walked up on scene.
      10       BY MR. MCBRIDE
      11               O.Okay. So when You got on scene/ did you ask
      I2       anybody where your Patient was  where the individual
      13       who had been Tased was?
      I4               A.     Yes, I did.
      15               O.     Who did you ask?
      L6               A.     One of the dePuties
      L1               O.   Okay. And what was the response?
      IB               A.   What I asked was, are there    is the
      L9        suspect af so a patient?
      20               O. Okay. So when you saw the injured deputies
      2L        you figured that they would be pat.ients as well?
      22               A.      Yes.
      )?               tl      Okay.        So I guess describe to     me,    then,
      24        what        wefl       so   you see the two deputies: the one's
      25        bleeding,     the other with a swol]en face.

                                                                                       Page 34
                  LITIVATE REPORTING + TRIAL SERVICES | 877.171.331 2 | www.litivate.com

                                   Exhibit 10 Page 266
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3360 Page 5 of 30




           Aaron Bagley                                                   November 17,2016

       1                    What.   do you do at that point?           Do you direct
       2      any of t.he first      responders to start t.reating them or
       3      they just kind of do their own thing?
       4             A. No. At that point, I want to determi-ne
       5      what's going on on the entire scene. So I need to
       6      figure out how many patients I have. And so that's why
       1      I ask the deputy is the suspect also a patient.
       o
       O                 And     so T'm trying to determj-ne we
       9      triage    when therers multiple patients, we need to
      10      triage them and determine who we're going to      who

      11      we're going to treat and how we're going to get
      I2      everybody to the hospit.al . So that's what I'm trying
      13      to do when I'm asking him about the patient.
      I4                 And so at that point, he said he wasn't sure
      15     .if he was a patient., but he had been fighting     you
      I5      know, they    had been a struggle, so we should
      I1      probably err on the side of caution and make -him                  a

      1B      patient, and that's when I requested additional
      I9      ambulance.
      20             O. A11 right. And let me just       I'11 just
      2L      tell- you so we don'L have to pul-l the computer out and
      22      play it.. I'lI represent to you that your statement
      23      was you asked an unknown deputy if the suspect was
      24      going to be a patient, too, because you only had one
      25      ambulance. And the deputy said yes, so you request.ed a

                                                                                      Page 35
                LITIVATE REPORTING + TRIAL SERVICES I 877.771"3312 | *ryvw.litivate.com

                               Exhibit 10 Page 267
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3361 Page 6 of 30




            Aaron Bagley                                                   November 17,2016

       1       second ambulance?
       2                  A.    Um-hum. Thatrs
       3                  Is that what. you remember?
                          O.
       4                 Yes, that sounds sounds correct. I don't
                          A.
       5       remember what T specifically said, but. that sounds
       6            O. Something to that effect?
       1                  A.    Yes. Yes.
       B                  {)    Al-l right.      And so generally, when you       show

       9       up as the captain, are you directly                involved in patient
      r0       care   ?

      11                  1      I am not.       f mean, I       I should say
      I2       somet ime s      I am and sometimes Irm not.          I'm   a

      13       paramedic
      t4                  oY'    If the situation            go ahead.
      15                  l      Irm    a   paramedic so I can. But qenerallY,
      I6       the paramedic     the firefighter/paramedic, he's in
      1'7      charge of patient care.
      1B               O. All right.    Is it fair to say as the
      I9       captain, you are generally with response you're
      20       generally responsible for, I guess, deploying t'he
      2L       first-responder resources' maki-ng sure that the right
      22        people are doing the right things on scene?
                           A.    Yes.
      24              O. Okay. So who start       did    at any point
      25        did the deputies direct you or the other first

                                                                                     Page 36
                  LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 I www.litivate.com

                                  Exhibit 10 Page 268
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3362 Page 7 of 30




            Aaron Bagley                                                  November 17,2016

       1       responders to treat the two injured deputies?
       z               A.           They did not.
       3             O. All right . So that was a decision made                     by
       4       you and the other first responders to treat these
       q.
               deput. ie       s?

       6                   It was made by me.
                           A.
       1             O. Okay. So what happens at that point
       o       well, how soon after arrivinq at the house so
       9       walking up and arriving at the house was it that you
      10       had this conversation with the deputy about whether or
      11       not the suspect was going to need treat.ment?
      I2             A. It was almost immediately when I walked up.
      13       It was t.he first thing on my mind was how many
      T4       patients do we have.
      15              O. So what you did, though, have, including
      I6       yourself, five first responders/paramedics it's my
      L1       understanding that Mr. Do, the engineer, is also a
      1B       paramedic so he can provide treatment if necessary;
      L9       right   ?


      20                   A.       Yes.
      2L                   O          for the second medical unit? Was
                                    Why call-
      22       there not. sufficient. fi rst responders there to treat
      23       both t.he deputies and Mr. Phounsy?
      24              A. There was not. So an ambul-ance        we have
      25       two patients already to take care of and the deputies.

                                                                                      Page 37
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                      Exhibit 10 Page 269
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3363 Page 8 of 30




           Aaron Bagley                                                                   November 17,2016

       I      An ambufance    one person drives the ambufance and one
       2      person cares for the patients j-n the ambulance. So for
       3      them to take care of two people is a lot already for
       4      them, plus the situation dictated they needed to be
       5      transported separately. So for t.hat.r we needed an
       6      additional ambulance to transport the suspect.
       1             O. A11 right. And do you       so did you, right
       o
       o      away, call for another unit?
       9             A. Yes. Very close after arriving on scene and
      l0      determj-ninq, hey, we may have another pat.ient. Very
      11      and it's in our dispatch information. So whatever time
      L2      i-s there
      r3              a.     Will  take a look at Exhibit 3 and tell
                                    you
      L4      me if that's listed in there, the time that you called
      15      for that second unit, medical unit?
      I6            A. Okay. So at 2231, it looks l-ike Medic 2 was
      L1      dispatched.
      10
      fO           O. So you would have called for Medic 2,
      L9      presumably, shortly before they were dispatched?
      )n           A. Yes, probably seconds before they were
      2I      dispatched.
      22             O. Typically, that happens Lhere's no reason
      23      to think that there was a five-minuLe delay between you
      24      calling and them assigning a medic to the call?
      25             A. Yeah. No.

                                                                                                            Page 38
                 LITIVATE REPORTI NG + TRIAL SE RVIC ES | 877 .77   1         1   2   | unruw.   litivate.com
                                                                        ^33
                                Exhibit 10 Page 270
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3364 Page 9 of 30




           Aaron Bagley                                                     November 17,2016

       1            O. Okay. So what do you do after you have t.hat
       2      conversation with the deputy? What happens next?
       3            A. So we determine there's possibly another
       4      patient. I can see     I can see the deputies inside
       5      the house, and it looks like they are stil-l- struggling
       6      or restraining    I can'L tell- what they're doing, but
       1      they are    they are with the suspect at this time.
       U            O. All right. WelI, let me act.ualJ-y close this
       9      off. Were you involved personally in providing any
      10      assessment of or t.reatment to either of the two
      11      deput.ies    ?


      L2              A. Other than triaging their       other than
      13      triaging the cal-l-, no, I was not directly invo.lved in
      I4      the patient care of the dePuties.
      15             O. So by "triaging," do you mean did you
      T6      have a quick conversation with them just to quickly
      I1      assess their condition? What type                  what do you          mean

      1B      by that?
      19              A                so at this time we've
                               So we have
      20      determined there's three patj-ents, the two deputies and
      2T      the suspect. The suspect is in the house. We don'L
      22      have access to him. He's not secured. The deputies
      23       are stifl    we don'L have access to him at aIf.   The

      z4       two deputies, the    one of them    I canrt     one of
      25       them said    they said they were complaining of some

                                                                                         Page 39
                 LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331   2 | www.litivate.com

                                Exhibit 10 Page 271
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3365 Page 10 of 30




            Aaron Bagley                                                  November 17,2016

       1       d,tzziness. And I can't remember who said that, whether
       2       I heard the deputy say it or our paramedic said it..
       3       There was blood. They were, obviously, injured. So we
       4       have two patients, basi-calIy, ready to go. They're
       5       injured. We know t.hat. The other patientr we don't
        6      know what's going on. He's still      it's not safe for
        1      us to go assess him, to go even determine his level of
        o      injury. We don't really know we don't know anything
        9      about them at this time.
       10                  So the determination's made le,t's take the
       11      two deputies. We have another ambulance coming. And
       L2      we have, you know, opportunity to get two people to t.he
       r3      hospital right now/ and we got to take care of what we
       L4      have right in front of us. So that was the
       15      determination that was made.
       T6            O. Okay. And so did you have any conversation
       L7      with these two dePuties?
       18            A. I did not have a conversation with the
       19       deputies.
       20                  O. And did you actuallY do any sort of      you

       27       know,      a BRIM assessment or any evaluations of them at
       22       aIl-?
       ZJ                  A.       I did not..
       24                  O.       That was all handled by the other first
       25       responders      ?



                                                                                      Page 40
                  L;TIVATE REPORTING + TRIAL SERVICES I 877.771.3312 | www.litivate.com

                                     Exhibit 10 Page 272
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3366 Page 11 of 30




            Aaron Bagley                                                   November 17,2016

       1                   A.   Yes.
       2              O. How did you know he was inside? Did a
       3       deputy tell- you, or is t.his just what you're seeing?
       4              A. We walked up on the driveway. The fence
       5       where the deput.ies were sitting is here, the garage is
        6      here     the garagie is open, and you can see all the way
       1       i-nto the house through t.he open door in the garage. I
        o      could see all the deputies gather around somebody in
        9      there, and I assume that's him in there.
      10             O. All right. Okay. So you made the
      11       assumpt.ion that they're dealing with your suspect right
      L2       there   ?

      13                   A.   Yes.
      L4             O. Okay. So how long after arrivinq -- so
      15       ultimatefy, they did bring Mr. Phounsy out to you?
      16             A. Yes.
      I1             O. How long after arriving was it before the
      18       deputies brought Mr. Phounsy out?
       I9                  f don'L recal-l-
                           A.                     .


      20             O. Can you give any sort of an estimate? I
      2I       mean/ was it 10 mi-nutes? 5 minutes?
       22            A. I couldn't without quessing.
       ZJ            O. Was it       well, dt some point' did medic
       24      the Medic 5 paramedics, did they take the two deputj-es
       25      to their ambulance and transport them to Grossmont?

                                                                                       Page 42
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 2 | www.litivate.com

                                  Exhibit 10 Page 273
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3367 Page 12 of 30




            Aaron Bagley                                                      November 17,2016

       1       of drugs he was t.aking, yes.
       2             n
                     \2.  Okay. And have you learned that there were
       3       a number of toxi-cologty exams done on his blood after
       4       the incident that showed he was negative for everything
       5       except for trace amounts of marijuana?
       6             A.   Yeah, and including the Versed.                     He was
       '7
               negative for the Versed as well.
       8                O.    Right.
       9                A     So how accurate are those toxicology
      10       report   s?

      t1                O.    Okay. So what drugs were you t.old that
      1)       Mr. Phounsy had al1eged1y taken?
      13             A. It was such a fist.     I    I remember
      I4       cocaine, Ecstasy. The family said they gave him
      15       Benadryl to try and cal-m him down, but I canrt remember
      I6       the other     the other list of    or the ful-l l-ist of
      r'7      drugs.
      1B             a. Now, is this        as you're getting this
      I9       informati-on/ are you writing it down at all, the
      20       important items of information you get?
      2L             A. This is       as far as the medical stuff?
      22                O.    Yeah.
      ZJ                A.No, f'm not writing this down. The
      24       paramedics are recording     they've got a clipboard.
      25       Theyrre writing down his medical- j-nformation, the Iist

                                                                                           Page 49
                 LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.33 1 2 | urwur.litivate.com

                                 Exhibit 10 Page 274
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3368 Page 13 of 30




                Aaron Bagley                                                       November 17,2016

       1           him prior to him being brought out.
       2                   O. Okay. So what
       3                   A. Other than the deputies telling us he was
       4           Tased and he was on a laundry list of drugs                 -



        5                 a. Okay. So in the meantime between you
           6       getting that information and them bringing Lucky out,
           1       do you remember anything else you did there on scene?
           B              A. Yes. We I sPoke with one of the
           9       deputies. I said, we have chemical sedation if     if
      10           he's st.il-l- struggling and fiqhtitg, we are able to
      11           chemically sedate him. Do you         we discussed whether
      I2           that would be prudent. And the deputy said, Yes, he is
      13           still st.rugqling, he is stitl fighting.     So for his own
      I4           safet.y and our own safety, w€ decided       you know, I
      t_   :)      talked to our paramedic, Aaron Hackett.. Do you want to
      I6           get the Versed, and we can sedate him- And then the
       T1           determination was made to get the Versed and sedate
       -LO          him.
       79                  O. Okay. I'Il ask you more about that in a
       20           little bit. But just     you had that discussion before
       2I           Lucky was brought out?
       22                  A. I don't recall if it was before or while he
       23           was being brought out. It was cl-ose to those    it was
       24           within a short window of time.
       25                  O. All right. All right. So tafk to me about

                                                                                             Page   51
                      LITIVATE REPORTING + TRIAL SERVICES | 877 .77 1.331 2 | www.litivate.com

                                     Exhibit 10 Page 275
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3369 Page 14 of 30




            Aaron Bagley                                                  November 17,2016

       1       when Lucky was brought out.                Did you actually see the
       2       deputies carrying LuckY out?
       3                  A         Vac


       4              O. And where were you as Lucky was being
       5       carried out?
       6              A    I was in the driveway.
       1              O.   A11 right.  And let's just do this for
       o       clarity's sake. We'Il use one of these aerial s
       9                   MR. MCBRIDE: Counsel, i-t's the same one we
      10       used last time. Do you want to see it?
      11                   MR. DEAN: Perfect. What exhibit number are
      1"2      we on by this time?
      13                            MR. MCBRIDE: I believe 4.
      L4                            I'II mark this as Exhibit. 4.
      15                            (Exhibit 4 was marked for identification.)
      I6       BY   MR.         MCBRIDE:

      I1                    OAII right.. Captai-n, take a look at
                                .
      18        Exhibit 4. And I know you've probably never seen this
      L9        re s idence from that vantage point.   But does that
      )n        generally depict the scene as you remember it that
      2I        night   ?


      22                    It was dark, you know, so
                            A                           there's a house
      23        and a dri-veway, yeah. So yesr I would say.
      24              o. rf r represent to you that Exhibit 4 is a
      atr
      z-J       Google image of B53B Holden Road' do you see anything

                                                                                      Page 52
                  LITIVATE REPORTING + TRIAL SERVICES I 877.771.3312 | www.litivate.com

                                          Exhibit 10 Page 276
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3370 Page 15 of 30




            Aaron Bagley                                                     November 17,2016

       1                  O      Why don't you just close off that circle?
       2                  A      Right here?
       3                  O      Yeah, just close it off. There you go.
       4                  A      Okay.
       5                  al     And for the record, the captain has drawn an
       5       orange circle in the driveway.
       '7                           you go ahead and draw a litt.l-e
                                 Why donrt
       o       line out of that and put a number I just so we know for
       9       the record.
      10                  A       (Witness complies.    )


      11-                 O.     Perfect . Okay. So how were the deput.ies
      t2       carrying Lucky out?
      13                  l
                                 There was probably six of them carrying him,
      1"4      and they were carrying him facedown.
      15                  O.              so? Did they
                                 All right.     How       were they
      I6       carrying him underneath him? Were they holding his
      I7       f eet. ?
      1B                  A.     f don't       I don't recal-1 specif ically         how

      L9       they were carry j-ng him.
      20             a.   Was Lucky resLrained when he was carried
      21"      out.   ?

      22                  A      He was.
      23                  O.     How was he    resLrained?
      24                  A      FIe   had his hands      I believe they were
      25       cuffed,         and then he had   a      feet were wrapped with

                                                                                         Page 54
                  LITIVATE REPORTING + TRIAL SERVICES | 877..771.3312 | wunnt.litivate.com

                                   Exhibit 10 Page 277
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3371 Page 16 of 30




            Aaron Bagley                                                     November 17,2016

       1       a      some sort of leather restrainL,               and that was tied
       2       to his hands, basicallY. So there's a cord connecting
       3       his hands and his feet.
       4             O. AIl right. So I think you described it as a
       5       hogt.ie before?
       6             A. Yes. That.'s the way I describe it.                        But   a

       1       hogtie is your hands and feet tj-ed together-
       O                 O.     OkaY.

       9                 A.And, you know, the deputies explained this
      10       is cal-led "max restrainLs, " and it's not a true hogtie.
      1l_            O. I know. I listened to the audio and the
      I2       deputy really tried to talk you out of what. you had
      13       said. But I think you said he was hogtied. His hands
      L4       and feet were hooked together?
      15                  MR. DEAN: The question is compound. It
      L6       assumes your editorial and your narrative- Can you
      L1       just ask him a question?
      1B                        MR. MCBRIDE: Sure.
      I9                        MR. CHAPIN: Al-so inconsistent with the
      20        audio.
      2L        BY MR. MCBR]DE:
      22                   Did you see
                           O.             was he hoqtied as you saw it?
      23              +. No, he was not..
      24              O. So was his     were     his hands were cuffed
       25       behind his back; right?

                                                                                          Page 55
                   L|TIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | wu.tw.litivate.corn

                                  Exhibit 10 Page 278
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3372 Page 17 of 30




             Aaron Bagley                                                 November 17,2016

        1               A     Yes.
        2               u.    His legs were fastened together.             His legs
        3       were bent backwards      ?

        4                     Um-hum.
        q               oY'   Is that a yes, his legs were fastened
        6       together?
        7               A.    His legs were fastened together.
                        n
                        v.    His legs were bent backwards?
        9               A     Yes.
       10               nY'   And his legs were connected to his hands?
       1l-              A.    They were.
       I2            O. Okay. And so where you saw the deputies
       13       set Mr. Phounsy down?
       I4            A. Um-hum.
       15                  MR. DEAN: Is t.hat a yes?
       I6                  THtr WITNESS: Oh, I'm sorry. Yes, they did.
       L7       BY MR. MCBRIDE:
       IB               O.     did t.hey set him?
                              How
       I9               A. They counted him to three, and then set him
       20       down. They said, we're going to lower him on t.hree.
       2L       One, two, three, and they set him down.
       22             O. A1I right. Did they drop him at all?
       23             A. They did not drop him.
       24             O. Did he strike the ground        I mean, did they
       25       gently set him down r or did they let. him down and he

                                                                                     Page 56
                  LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 I www.litivate.com

                                Exhibit 10 Page 279
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3373 Page 18 of 30




           Aaron Bagley                                                 November 17,2016

       1      struck the giround with some force?
       2            A .  They fairly gently set him down. It was a
                          n



       ?      steady           they lowered him steadily to the            or slowly
       4      to the ground.
       q
                    O.   So they were carrying him prone?
       6                  A     Yes.
       7                  o    And did they set him down prone?
       o
       O                  A     They did, yes.
       9                  u     Were you concerned by them setti-ng him down
      10      prone   ?


      11                  A.    He was immediately rblled on his sider so
      I2      there's really not a     no. As far as set      just
      13      laying him down prone, no, I was not concerned with
      T4      that because he was immediately roll-ed on his side.
      15        , O. So you saw the deputies set him down,
      L6      continued to observe Lucky and continued to observe the
      L1      deputy roll him over onto his side?
      1B             A. Either     and I can't recaf I if t.he deputies
      I9      or Aaron Hackett said it, but he was immedj-atel-y put on
      20      his side. And that-'s part of    and thatrs part of our
      2I      protocols.
      22                  O.    So you saw them actually rol-1 him onto his
      23      side?
      24                  A.    Yes.
      25                  O.    And how long after bringing him out did you

                                                                                    Page 57
                LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                  Exhibit 10 Page 280
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3374 Page 19 of 30




            Aaron Bagley                                                  November 17,2016

       1       see   the deputies, or whoever it was/ rol-1 Lucky onto
       )       his side?
       3             A. TmmediatelY. So as soon as he was on the
       4       ground, he was rol-led on his side.
       5              O.  So he would have spent less than five
       6       seconds on the ground in the prone position?
       7               A        Yes.
                       O.       And whyr ds a paramedic on scene' were you
       9       concerned about him being set down in a prone position?
      r0       Why    is that concerning t'o You, med'ically speaking?
      11                A. If you're laying on your stomach, it makes
      I2        it difficult   to    in prone position, it makes it
      13        difficul-t. to breathe. It makes it difficult to assess
      L4        a patient. so there's a whole        there's a whole list
      15        of reasons to not set somebody down or feave
      I5        somebody on their stomach Prone          -



      I1              O. In any of Your       are You trained as
      1B        paramedics about posit.ional asphyxiation?
      L9                   A.   Yes.
      20              O. And is that a concern with somebody who's
      2I        resLrained in that manner to be set. on their stomach in
       22       the prone Position?
                      A. Is it a     in the manner that. it was done'
       24       it was not a concern.
       25             O. But is that why you woufd be concerned j-f                    he

                                          ,                                           Page 58
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                  Exhibit 10 Page 281
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3375 Page 20 of 30




              Aaron Bagley                                                   November 17,2016

       1         were Ieft in that position?
       2                  A



       3                  O.Did you see, at any other point during the
       4         incident, Lucky again on his stomach in the prone
        q        pos   it ion?
        6                 A      r did not.
        1                 O.After Lucky was brought ouL, did you
        U        generally stay an this area that you've indicated
        9        circled as the area L?
      10               A    Yes, r did. At some point, I walked over
      11         with one of the paramedics off Medic 2, and we spoke to
      I2         the wife
      13                  n
                          v.     Al-l right.
      L4                   n         at that point to gather the medical-
      1-5         informat ion.
      I5                  a.     Was Lucky    still   in the driveway when you
      I1         went and talked to LuckY's wife?
      1B                   A. I don't recalf.
      L9                O. Okay. So they bring Lucky out. What do                       you

      20          do at that. point?
      2L                A. They bring LuckY out. We had -- we
      22          discussed giving him t.he Versed to assist with his
      23          sedation. And so Aaron Hackett was t.reating                 and

      24          assessing Lucky at this Point.
       ,/.5             O. So he's one of Your Paramedlcs?

                                                                                        Page 59
                    L1TIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | u.rww.litivate.com

                                   Exhibit 10 Page 282
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3376 Page 21 of 30




              Aaron Bagley                                                  November 17,2016

        1                A.    He's the one on the fj-re engine with              me.

       2                 O.    Okay.     So

        3                A.    Aaron Do had gone to get the Versed off                    I
        4        don't know where he got it off     but to get the Versed
        5        so we coul-d administer it to Lucky.
        6              O. Al-1 right. So l-et me ask this. I should
        7        have asked this question before. Once Luckyrs brought
        o
        O        out, do either you or one of your paramedics
        9        immediatety start treating him, or is there a lull
      10         before you can go in and start treating him?
      11               A. There's no lul-l. Hers       once he's brought
      L2         out, Aaron Hackett immediately went over to him and
      11
      1J         started assessing him.
      t4               O. Okay. Do you know what Mr. Hackett started
      15         doing at that point?
      I6               A. I can't say specifically about that,
       1a
       LI        medically. He was trying    I remember him trying to
       1B         get a bfood pressure on             on Mr. Phounsy, and        he

       79        was     he was having     he was stil1 struggli.g, and he

       20         was having trouble getting    but he was having trouble
       2I         assessing him because he was thrashing around so much
       22                    As far as the medical    specific medical
       ZJ         care, you'd have to defer to what he did. f don't.
       24         want    I canft really speculate on the exact care he
       ./.5       gave to Lucky.

                                                                                        Page 60
                    LITIVATE REPORTING + TRIAL SERVICES I 877.771.3312 | www.litivate.com

                                  Exhibit 10 Page 283
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3377 Page 22 of 30




            Aaron Bagley                                                   November 17,2016

       1                    O      AII right.   Were   you personally involved in
       2       as ses   sor treating Lucky in any way?
                            l-ng

       3             A    I was not.
       4             O. So once Lucky is brought out, Mr. Hackett
       5       starts assessing and treating him. And at this point
       6       you're dealing with the issue of the Versed and whether
       '7
               or not it will be administ.rated Isic]?
       R             A. T'm not dealing with whether it's going to
       9       be administrated     administered, but Aaron is
      10       Aaron Hackett is the one that's going to be
      11       administ.ering it.  Aaron Do went and got it.   And then
      L2       Aaron Hackett. is the one t.hat is    I don't remember
      13       who's drawing it up or getting it ready specifically'
      74       but they're get.ting ready to administer the Versed-
      15             O. So are you the one that offered to deputies
      I6       to do that, or did deputies sdY, huy, do you guys have
      I'7      any Versed or any benzo or anything we can give this
      1B        guy?
      L9                   I'm the one -- I'm the one that offered,
                            A.
      20        said, we do have    we can sedate him if necessary.
      2L              O. Okay. And what       what types of
      22        circumstances are you, as EMTs here in San Diego, able
      ZJ        to administer Versed?
      24                           MR. DEAN: Hers a paramedic, not an          EMT.

      25        BY MR. MCBR]DE:

                                                                                       Page   61
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.331 2 | www.litivate.com

                                     Exhibit 10 Page 284
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3378 Page 23 of 30




            Aaron Bagley                                                  November 17,2016

       1             a.    I'm sorry. I know, as a layman, I use those
       2       terms interchangeably, and I know they are not.
       3             A. Okay.
       4             O. As a paramedic here in San Diego, what
       5       circumstances are you able to administer Versed?
       6                   MR. DEAN: That calls for a narrative,
       7       because the question says when are you able t.o as
       B       opposed to when are you not abfe to. But it call-s for
       9       a narrative. It's an incomplete hypothetical. It
      10       calls for speculation.
      1l-                 If you can, though, Captain, answer the
      t2       question based on the way he phrased it, please go
      13       ahead and do so.
      I4                                Okay. Wel1, in this scenario
                              THE WITNESS:

      15       is excited delirium, which is one of the indicatj-ons
      L6       for giving Versed.
      r'7      BY MR. MCBRIDE:
      1B               O.     Okay. Any other situation?
      I9               A.     Seizures, we can gj-ve it for.
      20               O.     Any ot.her situation?
      21-                     MR. DEAN: Same objections.
      22                      Go ahead.
      23                      THE WITNESS:Yeah. There's    we're
      24       all-owed to get varj-ations of   of orders as well-.                   So

      25       there are some other situations we can get it for

                                                                                      Page 62
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                Exhibit 10 Page 285
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3379 Page 24 of 30




            Aaron Bagley                                                  November 17,2016

       1       for     there are other situations we get medical
       2       variations to give it.
       3       BY MR. MCBRIDE:
       4               O.     But as far as the standing orders             go

       5               A      Yes

       6               O.             seizures   and    excited delirium are the
       1       only     situations where
                      two                              you can administer Versed
       B       without get.ti-ng hospital aut,hori zat ion?
       9               A      \/^ ^

      10               O.     Al_lright. So talk to me about excited
      t1       delirium.      Is that actually a condit.ion that's f isted
      I2       in your        in the protocol here?
      13               A.     rt.     is.
      L4                      MR.      DEAN:   When     you say "protocol here, "    do

      15       you mean     the county prot.ocol ?
      I6       BY   MR. MCBRIDE:
      L-t              O. Yes.
      1B               A.   San Diego County prot.ocol s , there ' s an
      19         excited delirium protocol-.
      20               O. Okay. And what does it say with relation
      2L         welf, what did it say with relation       or with regard
      22         to Versed and excited delirium in April of 20L5?
      23       '       A. I don't recal1 exactly what it said.
      24               O. Al-l right. Do you know what it says now?
      25               A. This      do you want me to read You the

                                                                                      Page 63
                  LITIVATE REPOBTING + TRIAL SERVICES 1877.771..3312 I www.litivate.com

                                    Exhibit 10 Page 286
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3380 Page 25 of 30




            Aaron Bagley                                                    November 17,2016

       l-      specific protocol?               I can't recall exactly what it
       z       says.
       3             O. Okay. So when You say excited dellrium,
       4       what criteria are you Iooking for ?
       5             A. Combative patient, a patient thatts a danger
       6       to himself, a danger to uS, someone that's basically
       1       yeah, it's a person that's a danger to himself or a
       B       danger to us.
       9                 n
                         Y.     So if those two criteria           are met, you, as      a

      1n       paramedic in San Diego County, are able to administer
      11       Versed?
      I2                 A.     Yes.
      13             O. So essentially, for any combati-ve patlent
      t4       you can give a Versed injection?
      15             A. I can't      I would have to   I can't know
      15       if there's    if it's
      I7                  MR. CHAPIN: I'm going to object as vague/
      10
      AU       then.
      I9                        THE         WITNESS: It's    kind of a vague question.
      20                        MR.         CHAPIN: It's    too vaque.
      2L        "   Combat ivene   ss   "    is a variable term.
      22       BY MR. MCBRIDE:
      ZJ                 a.     r'm asking you. So you made t.he decisj-on to
      24        administer the Versed?
      25                 A.     Okay. No, I did not make the decision

                                                                                        Page 64
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771)9312 | www.litivate.com

                                   Exhibit 10 Page 287
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3381 Page 26 of 30




            Aaron Bagley                                                   November 17,2016

       1       me or at who. But there was some discussaon about
       2       getting him out of those restrai-nt.s and into our soft
       3       restraints.
       A
       a               O.        Were you and the other paramedi-cs concerned
       q       about Lucky being in the hogtie or the four-point
       6       restraint    s?

       1              A.         We were.

       I              O. Why were you concerned about that?
       9              A. There      because they're not the       they're
      10       not the restraints we normally use in our       in our
      11       field.   That's not what we do. So in order to get him
      12       in a     you know, ds able to assess him a lit.tl-e bi-t
      13       better, it would be better if he was in our soft
      I4        restraints.
      15                         So we had discussion about trying to get him
      L6        in those soft restraints.    But with the situation, him
      L1        thrashing about so violently, the injury to the two
       1B       sheriff's deputies, being Tased seven times
       I9       unresponsive, w€ take him out of those restraints,
       20       we're putting everybody at huge risk, including Lucky.
       2L       So     and t.his was the thought process going on while
       22       we're having this discussion about taking him out of
       23       the restraints.
       )A             O. In fact, Your ds paramedics, are prohibited
       )q       from placing individuals in four-point restraints Like

                                                                                        Page   81
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | wwrv.litivate.com

                                   Exhibit 10 Page 288
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3382 Page 27 of 30




            Aaron Bagley                                                   November 17,2016

       1               A. f don't believe they said    t.hey said that.
       2       Actually, I don't know what they said.
       3             O. Is that a situation where you could override
       4       the deputies? If you believed it was medically
       5       necessary or advisable to remove Lucky from those
       6       the way he    the deputies had him restrained and pLace
       1       him in your restraints, is t.hat something you couJ-d
       O
        o      override them on?
        9            A. That's a sj-tuation where if I had thought it
      10       was we needed to get him out of those restraints,
      11       the deputies would not have     in my experience/
      L2       dealing with the deputies, they would not have t.here
      13       would not have been     as far as the medica] care/
      I4       they're going t.o defer to us. If we were to saY, h"y'
      15       we need to get him out of these' they woul-d have
       I6      they would've helped us do that and made it happen.
       L1            O. So who, ultimatefy, made the decision that
       1B      Lucky remain restrained in the way that. you said he was
       I9      by the deputies?
       20            A. I don't recall- who made the ultimate
       2I       decision.
       22              O.  Did you make that. decision?
                       A.  I don't recall us making a specific
       24       decision. I do recall that it was just unsafe to take
       25       him out of those resLraints at that t.ime.

                                                                                       Page 88
                  LITIVATE REPORTING + TRIAL SERVICES | 872.771 .3312 | www.litivate.com

                                Exhibit 10 Page 289
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3383 Page 28 of 30




            Aaron Bagley                                                    November 17,2016

       1       WAS a significant        risk or not that Lucky would go into
       z       cardiac arrest?
       3                      MR. DEAN: Assumes facts, vague and
       4       ambiguous   with respect to the term "mitigat.e" and the
       5       causat. ion that's implied.
       6                    But go ahead.
       1                    THE WITNtrSS:  Okay. The one thing that the
       B       paramedics want to do is take him out of those
       9       restraints -- or there were di-scussion about taking him
      10       out of the restraints.    So t.hat was    that was
      11       there     that. was what was saj-d not to necessarily
      L2       avoj-d cardiac arrest, because I can't say that there's
      13       something but just to be able to beLter assess him.
      I4                   But with the condit.ion of him and the danger
      15       he represented to himself and the deputies, it just
      76       wasn't safe to take him out of those restraints.
      L1       BY MR. MCBRIDE:
      18              O. All right. I just need a minute to go
      I9       through my notes. I'm 99 percent done. I'm sure there
      20       wil-l be a couple more questions.
      2I                    MR. MCBRfDE: But do you want to go ahead,
      22       Jim, and I'll l-ook at. these while you go?
      ZJ                    MR. DEAN: I'm happy about that because I
      24       have to be in National CitY bY 1:30.
       25


                                                                                       Page 105
                  LITIVATE REPORTING + TRIAL SERVICES | 877.77 1.331 2 | www.litivate.com

                                 Exhibit 10 Page 290
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3384 Page 29 of 30




           Aaron Bagley                                                   November 17,2016

     1                     DECLARATION UNDER PENALTY OF PERJURY

     2       Case Name: Phounsy vs. Count.y of San Diego
     3       Date of Deposition: 11-L7-L6
     4       Job No.: 25334
     5

     6                      ,   CAPTAIN AARON BAGI-.,EY, krereby      certify under
     7        penalty of perjury under the Laws of the Stat,e of
     a                        that the foregoing is true and correct,
     9                 Executed this       daY of
    1-0        20L6, dt
  '11
    I2
    13

    I4
    t-5

   :16                                             Capta            n Bagley
    T7

    1B

     19

     20

   lzt
     22

     23

     24

     1tr



                                                                                      Page   1   15
                 LITIVATE REPORTI NG + TRIAL SERVICES I 577 J7 1.3312 I WMV.litiVAtC.COM

                                   Exhibit 10 Page 291
Case 3:15-cv-02692-H-MDD Document 159-20 Filed 03/11/19 PageID.3385 Page 30 of 30




            Aaron Bagley                                                   November 17,2016

       1                  Tt t.he undersigned, a Certified Shorthand
       2       Reporter of the State of California, do hereby certify:
       3                  That the foregoing proceedlngs were taken
       4       before me at the time and place herein set forth; that
       5       any witnesses in the foregoing proceedings, prior t.o
       6       testifying, were duly sworn; that a record of the
       1       proceedings was made by me using machj-ne shorthand,
       B       which was thereafter transcribed under my direction;
       9       that the foregoing transcript is a true record of the
      10       testimony given.
      11                 Further, that if the foregoi-ng pertains to t.he
      L2       original transcript of a deposition in a federal case,
      13       before completion of the proceedings, revj-ew of the
      L4       transcript lxl was t I was not requested.
      15                 T further certify I am neither financially
      L6       interested in the action nor a relative or employee of
      L'7      any attorney or party to this action.
      1B                 IN WITNESS WHEREOF/ I have this date
      L9       subscribed my      name.

      20

      2I       Dated: December 1st,          2016

      22                            y'-on*u
      23                                         W*
      24                            Lorie   Rhyne

      z-3                           RPR/ CRR, CSR No. 12905

                                                                                     Page 1 14
                  LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | www.litivate.com

                                 Exhibit 10 Page 292
